Citation Nr: 1402157	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-03 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to non-service-connected pension. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel





INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1966 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a December 2013 Informal Hearing Presentation, the Veteran's representative argued that two additional issues were on appeal, including "whether new and material evidence has been presented to warrant reopening a claim for service connection for a psychiatric condition generally" and entitlement to non-service-connected pension.  

The representative argued that the Veteran's statement received in August 2010 should be considered a valid notice of disagreement (NOD) to the September 2009 rating decision that denied service connection for a personality disorder.  He argued that, under Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's prior claim should be reopened and expanded to include a general psychiatric condition, and the specific PTSD claim should simultaneously be considered separately.  

The Board disagrees.  The record reflects that the Veteran was not diagnosed with PTSD until his VA examination in January 2011.  The claim for passive aggressive personality disorder, which the Veteran attempted to reopen in June 2009, was based upon a separate and distinct diagnosis and therefore should be considered a separate claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (recognizing that claims based on distinctly and properly diagnosed diseases or injuries cannot be considered the same claim).  Moreover, in September 2010, the Veteran's former representative, Disabled American Veterans (DAV), submitted a letter clarifying that the Veteran had no pending claims at that time.  Although the Veteran switched representatives later that month, neither he nor his new representative contended otherwise.  The claim to reopen service connection for passive aggressive personality disorder is not on appeal and no further development is required.    

In December 2013, the Veteran's representative also argued that the Veteran's prior claim for non-service-connected pension, which the RO denied in August 1986 and April 1987 rating decisions, must be remanded for the issuance of a statement of the case (SOC) in accordance with Manlincon v. West, 12 Vet. App. 238 (1999).  

The RO issued its rating decision denying the Veteran non-service-connected pension in August 1986.  The RO issued a subsequent rating decision in April 1987.  The Veteran submitted an NOD in September 1987, before the one-year period had expired for the latter rating decision.  Because the Veteran filed a timely NOD as to the April 1987 rating decision, the RO must issue an SOC addressing that claim under Manlincon. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record contains an October 1993 Social Security Administration (SSA) letter indicating that the Veteran was eligible to receive disability benefits.  There is nothing in the record to indicate the disability for which the Veteran is receiving SSA benefits.  The RO must request the Veteran's SSA disability determination and any supporting medical documentation. 

In January 2011, a VA examiner diagnosed the Veteran with PTSD, major depressive disorder, and alcohol dependence.  The examiner opined that these diagnosed disorders were as likely as not related to traumatic experiences.  However, five of the eight traumatic experiences listed in the examination report either occurred after the Veteran was discharged from service or were directly contradicted by the Veteran's service records.  The examiner's report is unclear as to whether any of the three remaining traumatic experiences reported by the Veteran as occurring in service rise to the level of a "stressor" for purposes of diagnosing PTSD and relating it to service.   

The other five stressors reported by the Veteran need not be considered.  

The Veteran reported being exposed to hostile incoming fire from rockets, small arms, artillery, mortars and bombs.  However, this account is not credible as it is completely contracted by his service records, which show that he never served in any combat situation.  

The Veteran reported that he was arrested during the Kansas City race riots.  However, service records show that he never served on active duty in Missouri.   

The Veteran described an altercation with the police in which a police officer pointed a gun to his head.   He reported being threatened while in prison after his leg was amputated in 1992.  He reported being threatened by his granddaughter, who broke in his door.  All of these incidents occurred well after service, and cannot be considered for purposes of determining whether the Veteran is entitled to service connection for PTSD.   

The three remaining stressors reported by the Veteran must be considered. 

According to the VA examiner's report, the Veteran asserted that "the military accused him of having a gun in the house, but they did not find anything.  He reported that around the same time he found urination in his bed and in his shoes, and he stated other servicemembers did this."  The Veteran did not specify whether these events occurred while he was in service, and there is no record of these events in his service records.  The VA examiner must clarify with the Veteran whether these events occurred in service, and if so, the examiner must determine whether they would qualify as a stressor.  

The Veteran reported that, while in service, he was denied a leave of absence to see his brother before his brother went to Vietnam.  The Veteran's service records indicated, by the Veteran's own statement, that he was eventually granted a five-day leave of absence for this purpose.  The examiner must specifically address whether the initial denial of leave rises to the level of a stressor. 

The Veteran reported that, while in service, two other service members threatened to beat him.  In an undated statement supporting his January 1968 discharge appeal, the Veteran referenced this event and stated that, one night, dorm guards were posted at each door by his bed, and they were ordered to beat the Veteran with a pipe from the bed post if he put his feet on the floor.  He stated that one of the guards took a swing at his head and missed by a few inches.  The examiner must specifically address whether this incident rises to the level of a stressor.     

Accordingly, the case is REMANDED for the following action:

1. Request a copy of the Veteran's SSA records. 

2. Schedule the Veteran for a VA mental disorders examination with the same examiner who conducted the January 2011 examination.  If that examiner is unavailable, another qualified professional must be substituted. 

The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, VBMS, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained in those files that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they are available to the examiner for review.  



The examiner must specifically answer the following questions: 

A) With regards to the Veteran's assertion that "the military accused him of having a gun in the house" and "around the same time he found urination in his bed and in his shoes": 

1. Did the Veteran assert that these events occurred during service?  

2. If so, do they rise to the level of a "stressor" for purposes of diagnosing PTSD?  

B) Does the Veteran's report of two other service members threatening to beat him, with one swinging and nearly hitting him, rise to the level of a stressor for the purposes of diagnosing PTSD?

C) Does the Veteran's report of initially being denied a leave of absence to see his brother before his brother went to Vietnam (and then being granted leave) rise to the level of a stressor for the purposes of diagnosing PTSD?

D) If the examiner determines that any of the three reported incidents, described above, constitute a "stressor" for the purposes of diagnosing PTSD, the examiner MUST provide an opinion as to whether it is at least as likely as not that those incidents (and ONLY those incidents) caused the Veteran to develop PTSD.   

A complete explanation must be provided for any opinion expressed.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the claim for entitlement to service connection for PTSD.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and return the case to the Board.

4. Furnish the Veteran and his representative a statement of the case (SOC) that addresses the Veteran's prior claim of entitlement to non-service-connected pension, which the RO denied in an April 1987 rating decision and to which the Veteran submitted an NOD in September 1987.  In order to perfect an appeal of this claim, the Veteran must still timely file a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


